Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 30, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159492(59)
  159493                                                                                                 Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  SAMANTHA LICHON,                                                                                      Megan K. Cavanagh,
          Plaintiff-Appellee,                                                                                            Justices
                                                                     SC: 159492
  v                                                                  COA: 339972
                                                                     Oakland CC: 17-158919-CZ
  MICHAEL MORSE and MICHAEL J.
  MORSE, PC,
             Defendants-Appellants.
  _________________________________________/
  JORDAN SMITS,
           Plaintiff-Appellee,
                                                                     SC: 159493
  v                                                                  COA: 341082
                                                                     Wayne CC: 17-008068-CZ
  MICHAEL MORSE and MICHAEL J.
  MORSE, PC,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the parties’ joint motion to extend the time for filing
  their briefs on appeal is GRANTED. The briefs will be accepted as timely filed if the
  defendants-appellants’ brief is submitted on or before December 12, 2019, and the
  plaintiffs-appellees’ brief is submitted on or before February 12, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 30, 2019

                                                                                Clerk